DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 8 and 10 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are claiming a computer program product comprising one or more computer readable storage media.  The specification discloses in paragraph [0040] a computer readable storage medium, as used herein, is not construed as being transitory signal per se.  However, the claims recite one or more computer readable tangible storage media, which is not explicitly defined to exclude transitory signals.  Characterizing the device as “physical” and/or “tangible” will not be enough to render the claimed medium statutory, see MPEP 2106.03: “Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.”  Thus, the device can be broadly interpreted to potentially include the signal per se.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok et al. (U.S. Patent 10,503,553) (Ashok hereinafter), Shivanna et al. (U.S. Patent 11,487,588) (Shivanna hereinafter), Nelson et al. (U.S. Publication 2017/0212718) (Nelson hereinafter) and Sorenson, III et al. (U.S. Patent 8,639,989) (Sorenson hereinafter) in further view of Akirekadu et al. (U.S. Publication 2012/0036498) (Akirekadu hereinafter).
9. 	As per claim 1, Ashok teaches a computer-implemented method comprising:
identifying, by one or more processors, an application, running in a user interface, on a cloud platform through one or more associated application programming interface calls [“the resource capture module 106a of server computing device 106 captures (202) resource usage metrics associated with one or more of the cloud-based applications in use by the client computing devices 102a, 102b. For example, the resource capture module 106a can communicate with the software container orchestration platform (i.e., Kubernetes™) that manages the cloud environment 108 resources using a programmatic interface, such as an API, in order to collect relevant resource usage metrics associated with execution and use of the software containers 108a, 108b.” col. 7, lines 28 – 34; software containers mapped to pods]; 
identifying, by one or more computer processors, a pod associated with the identified application through associated service annotations [“the resource usage analysis module 106b can identify, for each cloud-based application, one or more resources of the backend resources being used by the cloud-based application, based upon metadata associated with the cloud-based application,” col. 8, lines 34 – 37; “The system comprises a server computing device including a memory that stores computer-executable instructions and a processor that executes the computer-executable instructions to capture resource usage metrics associated with one or more cloud-based software applications, each cloud-based software application comprising one or more application containers.” col. 3, lines 15 – 18; metadata mapped to annotations]; and
Ashok does not explicitly disclose but Shivanna discloses presenting, by one or more processors, the information metrics on the user interface with the pod and the application; providing, by one or more processors, a feedback loop from the service; and proactively identifying, by one or more processors, a pod outage when a pre-defined threshold is close to be breached for usage metrics associated with the application [“if a limit is reached, then resizer 128 generates an error message and causes the error message to be persistently stored and transmitted to one or more destinations, such as in a form of a text message, an email message, or an alert that is presented on a computer resource dashboard that presents current resource usage statistics of cloud system 100 at one or more levels of granularity, such as at a machine cluster level, an application level, a container level, or an individual machine level.” col. 11, lines 32 - 40].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ashok and Shivanna available before the effective filing date of the claimed invention, to modify the capability of managing cloud-based applications as disclosed by Ashok and to include the capability of resource usage data collection and display as taught by Shivanna, thereby providing a mechanism to enhance system usability and maintainability by providing user access to system resource utilization.
Ashok and Shivanna do not explicitly disclose but Nelson discloses receiving, by one or more processors, a uniform resource locator (URL) from a user for the application; proxying, by one or more processors, the URL through a controller which verifies and matches a service that is responsible for the application [“a user invokes integrated services pre-loaded on IWB 102 by providing a request via IWB display 300 of IWB appliance 102. For example, a user may launch a web browser generated by IWB application 104, and use the web page generated by the web browser and displayed on interactive whiteboard display 300 to provide the request. The request may be provided by entering a URL into an address text box of the web page provided by the web browser. The URL may identify a particular service requested by the user. Upon receiving the request, IWB application 104 may identify the requested service, and determine whether the requested service may be provided by one or more web applications 119. If so, then IWB application 104 may invoke data management application 106 to facilitate launching a particular integrated service on IWB display 30,” ¶ 0082; invoking data management application 106 mapped to proxying].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ashok, Shivanna and Nelson available before the effective filing date of the claimed invention, to modify the capability of managing cloud-based applications as disclosed by Ashok and Shivanna to include the capability of service identification and access as taught by Nelson, thereby providing a mechanism to enhance system efficiency by facilitating the identification and access of remote system services via indirect means.
Ashok, Shivanna and Nelson do not explicitly disclose but Sorenson discloses assigning, by one or more processors, the service for the application through one or more annotations of the service [“The customer 90 may also be prompted, by SP console 68, to enter additional information, for example a name for the gateway 84. After viewing and verifying the displayed metadata, the customer 90 may authorize registration of the gateway 84 with gateway control 70 via SP console 68, for example by selecting a "confirm" or "activate" or "register" user interface element. When the customer 90 authorizes registration of the gateway 84 via SP console 68, SP console 68 may pass the activation key obtained from the customer 90 to gateway control 70. Customer information such as a customer-supplied name for the gateway 84, the customer account ID, and so on, may also be passed to gateway control 70. The customer-supplied activation key is matched against the activation key previously provided to gateway control 70 by gateway 84. The customer information (e.g., the name of the gateway 84) is stored by gateway control 70 along with, for example, the metadata previously provided by the gateway 84,” col. 27, line 60 – col. 28, line 10; metadata mapped to annotations].
Ashok, Shivanna, Nelson and Sorenson do not explicitly disclose but Akirekadu discloses calculating, by one or more processors, information metrics including the usage metrics of the application [“Upon receipt of mobile app information from an expert process, enterprise application server and/or cloud based application server, the management server can store the received mobile app information at a memory. In some embodiments, the management server can perform one or more operations on the received information, such as one or more analytic operations configured to calculate average, aggregate, periodic, and/or other metrics associated with the received mobile app data.  The management server can then optionally send the calculated performance metrics to a client device for storage and/or display. For example, the management server can send the received and/or calculated information to a client device in response to a user-initiated request or according to a periodic reporting schedule.” ¶ 0014; “the analytics module 462 can use performance information included in the signal 492 to define and/or calculate one or more performance metrics for the mobile device 420. Alternatively or additionally, the analytics module 462 can use performance information associated with, for example, the mobile app 423, to calculate one or more average or aggregate performance metrics for multiple instances of the mobile app 423 (e.g., other instances of the mobile app 423 executing at one or more other mobile devices (not shown in FIG. 4)).” ¶ 0047].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ashok, Shivanna, Nelson, Sorenson and Akirekadu available before the effective filing date of the claimed invention, to modify the capability of managing cloud-based applications as disclosed by Ashok, Shivanna, Nelson and Sorenson to include the capability of application performance management as taught by Akirekadu, thereby providing a mechanism to enhance system efficiency by facilitating the collection and analysis of mobile application resource usage to assist in managing of limited resources [Akirekadu ¶ 0004].
10.	As per claim 8, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
11.	As per claim 15, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
12.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok, Shivanna, Nelson, Sorenson and Akirekadu in further view of Peteva et al. (U.S. Publication 2017/0199770) (Peteva hereinafter).
13. 	As per claim 3, Ashok, Shivanna, Nelson, Sorenson and Akirekadu teach the computer-implemented method of claim 1.  Akirekadu further teaches detecting, by one or more processors, the information metrics [“Upon receipt of mobile app information from an expert process, enterprise application server and/or cloud based application server, the management server can store the received mobile app information at a memory. In some embodiments, the management server can perform one or more operations on the received information, such as one or more analytic operations configured to calculate average, aggregate, periodic, and/or other metrics associated with the received mobile app data.” ¶ 0014].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ashok, Shivanna, Nelson, Sorenson and Akirekadu available before the effective filing date of the claimed invention, to modify the capability of managing cloud-based applications as disclosed by Ashok, Shivanna, Nelson and Sorenson to include the capability of application performance management as taught by Akirekadu, thereby providing a mechanism to enhance system efficiency by facilitating the collection and analysis of mobile application resource usage to assist in managing of limited resources [Akirekadu ¶ 0004].
Ashok, Shivanna, Nelson, Sorenson and Akirekadu do not explicitly disclose but Peteva discloses gathering, by one or more processors, the information metrics including overall namespace and node level usage metrics [“Each host node 106 (e.g., host nodes 106a and 106b) may include a node resource monitor 402 (e.g., Stats Daemons 402a and 402b) that monitors the resource allocation of its corresponding host node, and collects statistical usage data for each container and the overall resource usage for the host node.” ¶ 0100].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ashok, Shivanna, Nelson, Sorenson, Akirekadu and Peteva available before the effective filing date of the claimed invention, to modify the capability of managing cloud-based applications as disclosed by Ashok, Shivanna, Nelson, Sorenson and Akirekadu to include the capability of resource monitoring of network components and containers as taught by Peteva, thereby providing a mechanism to enhance system efficiency by facilitating the monitoring and reporting of systems resources for various network entities and constructs to identify potential system overloads or inefficiencies.
14.	As per claim 10, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
15.	As per claim 17, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
16.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok, Shivanna, Nelson, Sorenson and Akirekadu in further view of Emejulu et al. (U.S. Publication 2013/0332919) (Emejulu hereinafter).
17. 	As per claim 4, Ashok, Shivanna, Nelson, Sorenson and Akirekadu teach the computer-implemented method of claim 1.  Ashok, Shivanna, Nelson, Sorenson and Akirekadu do not explicitly disclose but Emejulu discloses collecting, by one or more processors, diagnostics information for the application; and sending, by one or more processors, an alert to an administrator based on the diagnostics information [“diagnostic module 312 may be configured to monitor and/or report various operating and/or performance parameters associated with application 306. In response to detecting an irregularity and/or problem associated with the operation or performance of application 306, diagnostic module 312 may initiate a performance or event alert to notify a user/administrator of a performance issue,” ¶ 0039].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ashok, Shivanna, Nelson, Sorenson, Akirekadu and Emejulu available before the effective filing date of the claimed invention, to modify the capability of managing cloud-based applications as disclosed by Ashok, Shivanna, Nelson, Sorenson and Akirekadu to include the capability of resource diagnostic monitoring and reporting as taught by Emejulu, thereby providing a mechanism to enhance system efficiency by facilitating the monitoring and reporting of systems resources for various network entities and constructs to identify potential system overloads or inefficiencies.
18.	As per claim 11, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
19.	As per claim 18, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
20.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok, Shivanna, Nelson, Sorenson and Akirekadu in further view of Calsyn et al. (U.S. Publication 2011/0296250) (Calsyn hereinafter).
21. 	As per claim 5, Ashok, Shivanna, Nelson, Sorenson and Akirekadu teach the computer-implemented method of claim 1.  Ashok, Shivanna, Nelson, Sorenson and Akirekadu do not explicitly disclose but Calsyn discloses wherein an inspector widget is presented alongside the user interface with the application [“a programmer is able to add an inspector icon to a graph layout view. The programmer may input one or more criteria with the inspector icon. A graph engine detects 1500 the added inspector and automatically inserts 1502 a user interface object at a corresponding visualization layer in order to display data output from a process adjacent to the inspector icon. The user interface object may be configured to take into account the criteria provided with the inspector icon,” ¶ 0067].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ashok, Shivanna, Nelson, Sorenson, Akirekadu and Calsyn available before the effective filing date of the claimed invention, to modify the capability of managing cloud-based applications as disclosed by Ashok, Shivanna, Nelson, Sorenson and Akirekadu to include the capability of distributed system monitoring as taught by Calsyn, thereby providing a mechanism to enhance system efficiency by facilitating the monitoring and reporting of systems resources for various network entities and constructs via the display and selection of a system utility.
22.	As per claim 12, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
23.	As per claim 19, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
24.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok, Shivanna, Nelson, Sorenson and Akirekadu in further view of Balasaygun et al. (U.S. Publication 2013/0318541) (Balasaygun hereinafter).
25. 	As per claim 6, Ashok, Shivanna, Nelson, Sorenson and Akirekadu teach the computer-implemented method of claim 1.  Ashok, Shivanna, Nelson, Sorenson and Akirekadu do not explicitly disclose but Balasaygun discloses wherein the information metrics include CPU information, memory usage, disk usage and network usage of the application [“A distressed application may be one in which the application’s resource usage is unusually high, for resources such as memory, disk storage, network traffic, CPU utilization, operating system resources (e.g., thread pools, buffers, file descriptors, database connections, etc.), and/or resource utilization defined by the application (e.g. number of calls, etc.). Information about resource utilization may be sent to a session manager using status updates, e.g., SIP NOTIFY messages, or another notification mechanism,” ¶ 0057].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ashok, Shivanna, Nelson, Sorenson, Akirekadu and Balasaygun available before the effective filing date of the claimed invention, to modify the capability of managing cloud-based applications as disclosed by Ashok, Shivanna, Nelson, Sorenson and Akirekadu to include the capability of resource monitoring and reporting as taught by Balasaygun, thereby providing a mechanism to enhance system efficiency by facilitating the monitoring and reporting of systems resources for various network entities and constructs to identify potential system overloads or inefficiencies.
26.	As per claim 13, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
27.	As per claim 20, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
28.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok, Shivanna, Nelson, Sorenson and Akirekadu in further view of Presler-Marshall (U.S. Publication 2020/0042573) (Presler-Marshall hereinafter).
29. 	As per claim 7, Ashok, Shivanna, Nelson, Sorenson and Akirekadu teach the computer-implemented method of claim 1.  Ashok, Shivanna, Nelson, Sorenson and Akirekadu do not explicitly disclose but Presler-Marshall discloses displaying, by one or more processors, the information metrics of application along with overall system metrics [“A visualization 610 displayed as part of the graphical user interface 600 may be a visualization for the top – level performance of the computing system including the computing device 200 and the application 210.” ¶ 0054].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ashok, Shivanna, Nelson, Sorenson, Akirekadu and Presler-Marshall available before the effective filing date of the claimed invention, to modify the capability of managing cloud-based applications as disclosed by Ashok, Shivanna, Nelson, Sorenson and Akirekadu to include the capability of component-level performance analysis as taught by Presler-Marshall, thereby providing a mechanism to enhance system efficiency by facilitating the monitoring and reporting of systems resources for various network entities and constructs to identify potential system overloads or inefficiencies at the component level [Presler-Marshall ¶ 0013].
30.	As per claim 14, it is a media claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.
Response to Arguments
Claim Rejections - 35 USC § 101
31.	Applicant’s arguments have been carefully considered but are not persuasive.  As is noted above, characterizing a medium or device as physical or tangible is not enough to render the claim statutory.
Claim Rejections - 35 USC § 103
32.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193